DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, drawn to a dispersion and Species a-2) a copolymer of tetrafluoroethylene and perfluoro(alkyl vinyl ether) in the reply filed on 09/06/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, instant claims 1 and 5-7 recite “tetrafluoroethylene type polymer”.  The word “type” makes the claims indefinite.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b)(III) (E).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 6,156,453).
Regarding claims 1-3, 6, and 9, Shimizu discloses an organsol containing fine particles of a tetrafluoroethylene-pefluoro(alkyl vinyl ether) copolymer (Abstract, a dispersion comprising an organic solvent and powder).  A shown in Preparation Example 1, the melt viscosity of the tetrafluoroethylene-pefluoro(alkyl vinyl ether) copolymer is 1.5x104 poises (1.5 x103 Pa·s) (C11/L49-54).  The concentration of the copolymer is from 4 to 40 wt% (C7/L26-36).  
However, Shimizu does not explicitly disclose the viscosity of the dispersion is from 50 to 10,000 mPa·s; and the thixotropy ratio calculated by dividing the viscosity measured under the condition of rotational speed of 30 rpm by the viscosity measured under the condition of rotational speed of 60 rpm is from 1.0 to 2.2.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the content of the powder is from 5 to 50 mass% [0043]  Therefore, the claimed effects and physical properties, i.e. the viscosity of the dispersion is from 50 to 10,000 mPa·s; and the thixotropy ratio calculated by dividing the viscosity measured under the condition of rotational speed of 30 rpm by the viscosity measured under the condition of rotational speed of 60 rpm is from 1,0 to 2.2 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 5, Shimizu discloses the amount of the perfluoro(alkyl vinyl ether) exceeds 2% by weight (C4/L23-34).  As shown in Preparation Example 1, the amount of perfluoro(propyl vinyl ether) is 2.5 wt% ( about 1 mol%). 
Regarding claim 7, Shimizu discloses PTFE homopolymer as well as modified PTFE which contains up to 2 wt% of comonomer such as perfluoro(alkyl vinyl ether) (C4/L4-22).
Regarding claim 8, Shimizu discloses the organic solvent includes toluene, xylene, or N-methylpyrrolidone (C7/L1-14).
Regarding claim 10, Shimizu discloses an oil-soluble surfactant (C7/L15-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,156,453) in view of Mesuda (WO 2014/088070 A1, See machine translation for citation).
Regarding claims 1-3, 6, and 9, Shimizu discloses an organsol containing fine particles of a tetrafluoroethylene-pefluoro(alkyl vinyl ether) copolymer (Abstract, a dispersion comprising an organic solvent and powder).  A shown in Preparation Example 1, the melt viscosity of the tetrafluoroethylene-pefluoro(alkyl vinyl ether) copolymer is 1.5x104 poises (1.5 x103 Pa·s)   (C11/L49-54). 
	However, Shimizu does not disclose the viscosity of the dispersion is from 50 to 10,000 mPa·s; and the thixotropy ratio calculated by dividing the viscosity measured under the condition of rotational speed of 30 rpm by the viscosity measured under the condition of rotational speed of 60 rpm is from 1.0 to 2.2.  Mesuda teaches the viscosity of the fluorine-contianing polymer dissolved in N-methylpyrrolidone so as to form a 8% solution is from 10 to 5,000 mPa·s page 13). Mesuda is concerned with lithium ion secondary batteries (Abstract).  Shimizu and Mesuda are analogous art concerned with the same field of endeavor, namely organic solvent compositions comprising fluoropolymers used for batteries.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the viscosity within the range as per the teachings of Mesuda, and the motivation to do so would have been as Mesuda suggests the composition can be easily applied during the productionof the positive electrode slurry composition (page 13).  
	However, Shimizu does not disclose the thixotropy ratio calculated by dividing the viscosity measured under the condition of rotational speed of 30 rpm by the viscosity measured under the condition of rotational speed of 60 rpm is from 1.0 to 2.2.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the content of the powder is from 5 to 50 mass% [0043].  Therefore, the claimed effects and physical properties, i.e. the thixotropy ratio calculated by dividing the viscosity measured under the condition of rotational speed of 30 rpm by the viscosity measured under the condition of rotational speed of 60 rpm is from 1,0 to 2.2 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 4, Shimizu discloses the average particle size of the tetrafluoroethylene-perfluoro(alkyl vinyl ether) copolymer is from 0.05 to 1 m (Abstract).  Although Shimizu does not disclose the average particle size is volume-reduced cumulative 50% diameter, Shimizu does discloses the fine particles must be sufficiently small in order to enhance water repellency of the electrode and making it easy to form the interface of three-phase (C5/L22-62).
Regarding claim 5, Shimizu discloses the amount of the perfluoro(alkyl vinyl ether) exceeds 2% by weight (C4/L23-34).  As shown in Preparation Example 1, the amount of perfluoro(propyl vinyl ether) is 2.5 wt% ( about 1 mol%). 
Regarding claim 7, Shimizu discloses PTFE homopolymer as well as modified PTFE which contains up to 2 wt% of comonomer such as perfluoro(alkyl vinyl ether) (C4/L4-22).
Regarding claim 8, Shimizu discloses the organic solvent includes toluene, xylene, or N-methylpyrrolidone (C7/L1-14).
Regarding claim 10, Shimizu discloses an oil-soluble surfactant (C7/L15-19).
	Regarding claim 15, Shimizu discloses PFA in the organosol is in a concentration of 5 to 70 wt% which overlaps the claimed range (C7/L26-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	
	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,156,453) as applied to claim 10 above in view of Tsuda (JP 2011225710 A1, See machine translation for citation).
Regarding claims 11-13, Shimizu discloses the dispersion a shown above in claim 10.
	However, Shimizu does not disclose the surfactant has a fluorinated group and a hydrophilic group.  Tsuda teaches a dispersion stabilizer or surfactant which includes a nonionic polymer having a hydrophobic group and a hydrophilic group comprising a polyalkylene oxide as shown in formula (1).  The polyalkylene oxide includes polyoxyethylene or polyoxypropylene.  The Rf includes a fully fluorinated C1-12 alkyl group (pages 2-3).  Shimizu and Tsuda are analogous art concerned with the same field of endeavor, namely organic solvent compositions comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the  the dispersion stabilizer or surfactant per the teachings of Tsuda, and the motivation to do so would have been as Tsuda suggests improving dispersibility and storage stability (page 2).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,156,453) in view of Mesuda (WO 2014/088070 A1, See machine translation for citation) as applied to claim 10 above, and further in view of Tsuda (JP 2011225710 A1, See machine translation for citation).
Regarding claims 11-13, Shimizu discloses the dispersion a shown above in claim 10.
	However, Shimizu does not disclose the surfactant has a fluorinated group and a hydrophilic group.  Tsuda teaches a dispersion stabilizer or surfactant which includes a nonionic polymer having a hydrophobic group and a hydrophilic group comprising a polyalkylene oxide as shown in formula (1).  The polyalkylene oxide includes polyoxyethylene or polyoxypropylene.  The Rf includes a fully fluorinated C1-12 alkyl group (pages 2-3).  Shimizu and Tsuda are analogous art concerned with the same field of endeavor, namely organic solvent compositions comprising fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the  the dispersion stabilizer or surfactant per the teachings of Tsuda, and the motivation to do so would have been as Tsuda suggests improving dispersibility and storage stability (page 2).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,156,453)  as applied to claim 10 above in view of Grenfell (US 5,532,310).
Regarding claim 14, Shimizu discloses the dispersion as shown above in claim 10.  Shimizu discloses the organic dispersing medium includes water-soluble alcohols such as methanol, ethanol, and isopropanol as well as halogenated hydrocarbons (C7/L1-14).
	However, Shimizu does not disclose the surfactant is a polymeric compound having a fluorinated hydrocarbon group and a hydrophilic group in a side chain.  Grenfell teaches a surface active agent of polymerized products formed from the reaction of a mixture comprising a hydrophilic monomer and a monomer containing a fluoroalkyl chain (Abstract, C5/L25-C6/L4).  Grenfell is concerned with dispersion containing fluoropolymers (C3/L13-35).  Shimizu and Grenfell are analogous art concerned with the same field of endeavor, namely fluoropolymer dispersions in organic solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the surface active agent of polymerized products formed from the reaction of a mixture comprising a hydrophilic monomer and a monomer containing a fluoroalkyl chain as per the teachings of Grenfell, and the motivation to do so would have been as Grenfell suggests the surfactant creates a stable and homogeneous dispersion (C6/L52-65).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 6,156,453) in view of Mesuda (WO 2014/088070 A1, See machine translation for citation) as applied to claim 10 above, and further in view of Grenfell (US 5,532,310).
Regarding claim 14, Shimizu discloses the dispersion as shown above in claim 10.  Shimizu discloses the organic dispersing medium includes water-soluble alcohols such as methanol, ethanol, and isopropanol as well as halogenated hydrocarbons (C7/L1-14).
	However, Shimizu does not disclose the surfactant is a polymeric compound having a fluorinated hydrocarbon group and a hydrophilic group in a side chain.  Grenfell teaches a surface active agent of polymerized products formed from the reaction of a mixture comprising a hydrophilic monomer and a monomer containing a fluoroalkyl chain (Abstract, C5/L25-C6/L4).  Grenfell is concerned with dispersion containing fluoropolymers (C3/L13-35).  Shimizu and Grenfell are analogous art concerned with the same field of endeavor, namely fluoropolymer dispersions in organic solvent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the surface active agent of polymerized products formed from the reaction of a mixture comprising a hydrophilic monomer and a monomer containing a fluoroalkyl chain as per the teachings of Grenfell, and the motivation to do so would have been as Grenfell suggests the surfactant creates a stable and homogeneous dispersion (C6/L52-65).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satokawa (US 3,904,575) teaches a fluorocarbon polymer composition.
FR 1239084 A teaches an ink comprising a pigment and a hexafluoropropylene/tetrafluoroethylene interpolymer dispersed in a volatile liquid.
Pope (US 2009/0062155 A1) teaches a fluorinated polymeric surfactant.
Johnson (US 5,270,378) teaches a fluorochemical polymer surfactant.
Hosoda (WO 2016017801 A1, English equivalent (US 2017/0130009 A1) teaches a resin powder.
Hosoda (US 11,174,411 B2) teaches a liquid composition containing a resin powder.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767